DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
This application discloses and claims only subject matter disclosed in prior application no 15/153,217, filed 12 May 2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. It is noted in particular that the filing receipt mailed 02 January 2020 indicates that no priority has been claimed. Since it would appear that Applicant intended to claim priority to the ‘217 application, the prior art applied in this Action is prior art in view of that application. But if the priority date is not corrected there are a substantial number of references, including the ‘217 application itself, that would become relevant to the pending claims as prior art.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 104, 106-108, 111, 112, 114, 116, 117, 119 and 120 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (US 5,746,224).
Regarding claims 104, 106-108, 111, 112, 114, 116, 117, 119 and 120, Edwards discloses a system (figure 6) for treating airway blockages in the nasal cavity (col. 1 line 60) including a device (124) with an array of four electrodes (156) and a temperature sensor (col. 8 line 64 to col. 9 line 26) at the end of a shaft (126), and a “console unit” for receiving temperature information to control temperature of tissue (163, col. 8 line 37 to col. 9 line 51, see also figs. 9 and 10). This “console unit” has a controller (167), an RF generator (165) and a display for providing temperature information to a user (196, col. 10 lines 1-3). The electrodes can be used in a monopolar or bipolar mode (col. 10 lines 11-12). However the electrodes and sensor are connected to the console will involve an element that can be considered a cable. Regarding the conditions listed in claim 119, While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the .

Claims 104, 106 and 113-120 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf (US 2012/0323227).
 Regarding claims 104, 106 and 113-120, Wolf discloses a system for treating nasal congestion (paragraph [0074]) associated with rhinitis ([0020]) by improving airflow ([0020]) including a device (fig. 3) and “console unit” (42). The device (fig. 23A-G) further includes an array of at least eight monopolar or bipolar electrodes (554, [0173]) and a temperature sensor (555) at the distal end of a rigid ([0170]) shaft (558), the shaft connected to a handle (560), the handle connected to the controller and energy generator via a cable (564). The “console unit” includes a controller that delivers energy based on sensed temperature ([0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 107, 108, 111 and 112 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf.
Regarding claims 107, 108, 111 and 112, Wolf further teaches the use of a display unit for displaying the temperature ([0099]) and a generator (41) that can deliver . 

 Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Arya (US 2014/0074091).
Regarding claim 105, Edwards does not disclose using the temperature to determine a level of energy required to treat tissue while maintaining the temperature of tissue below a predetermined threshold. However, using a monitored temperature to treat tissue with an amount of energy sufficient to produce a desired result while preventing the temperature from rising over a given amount is common in the art. Arya, for example, discloses this, teaching that excessive temperatures may result in undesirable tissue effects ([0041], [0049]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Edwards to use the temperature to determine and deliver an amount of energy sufficient to treat tissue while regulating the temperature to be under a threshold amount as .

Claims 109 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Werneth (US 2006/0106375)
Regarding claims 109 and 110, Edwards does not disclose that the display is a touchscreen monitor that allows manual adjustment of energy to the electrodes. However, manual control via touch screen is common in the art and Applicant has not disclosed using these features produces an unexpected result. Werneth, for example, discloses an electrosurgical system and teaches that a touch screen can be used to adjust energy to electrodes ([0099]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Edwards 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794